DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/22  has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, perhaps portion “wherein the second direction is a second direction substantially opposite the first direction.” should be “wherein the second direction is substantially opposite the first direction.”  in order to avoid the repeat of “second direction”.
Due to the above mentioned indefiniteness, claim 12 is being treated as best as possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Audet (8,002,493).
Re: claim 12, Audet shows an impact absorbing barrier for anchoring to an anchoring surface, the impact absorbing barrier having a first end and a second end, as in the present invention, and comprising:
an elongate member having a longitudinal axis extending from the first end of the impact absorbing barrier to the second end of the impact absorbing barrier, the elongate member including:
a first elongate section 14 extending along the longitudinal axis from the first end of the impact absorbing barrier to the second end of the impact absorbing barrier and configured to rest on the anchoring surface, the first elongate section including a plurality of through holes 16 spaced apart along its length and aligned with the longitudinal axis, see figure 1, and
a second elongate section 18 including an impact receiving face, the second elongate section extending along the longitudinal axis from the first end of the impact absorbing barrier to the second end of the impact absorbing barrier and extending from the first elongate section in a first direction substantially away from the anchoring surface, wherein the impact receiving face of the second elongate section faces a direction substantially perpendicular to the longitudinal axis, see figure 1; and
a plurality of impact absorbing fastening mechanisms, each associated with a corresponding one of the plurality of through holes and each including:
a fastener, not numbered but shown as two bolt heads anchoring section 14 to the anchoring surface in figure 2, configured to extend through a corresponding through hole of the plurality of through holes of the first elongate section in a second direction into the anchoring surface, wherein the second direction is a second direction substantially opposite the first direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Audet (8,002,493) in view of McCue et al. (2016/0312417).
Re: claim 1, Audet shows an impact absorbing barrier for anchoring to an anchoring surface, as in the present invention, the impact absorbing barrier having a first end and a second end, and comprising:
an elongate member having a longitudinal axis extending from the first end of the impact absorbing barrier to the second end of the impact absorbing barrier, the elongate member including:
a first elongate section 14 extending along the longitudinal axis from the first end of the impact absorbing barrier to the second end of the impact absorbing barrier and configured to rest on the anchoring surface, the first elongate section including a plurality of through holes 16 spaced apart along its length and aligned with the longitudinal axis, see figure 1, and
a second elongate section 18 including an impact receiving face, the second elongate section extending along the longitudinal axis from the first end of the impact absorbing barrier to the second end of the impact absorbing barrier and extending from the first elongate section in a first direction substantially away from the anchoring surface, wherein the impact receiving face of the second elongate section faces a direction substantially perpendicular to the longitudinal axis, see figure 1; and
a plurality of impact absorbing fastening mechanisms, each associated with a corresponding one of the plurality of through holes, not numbered but shown as two bolt heads anchoring section 14 to the anchoring surface in figure 2.
Audet does not show the details of the impact absorbing fastening mechanism.  McCue is cited to teach an impact absorbing fastening mechanism including:
a shock absorber 388 configured for placement on the first elongate section and including a through hole;
a washer 386 configured for placement on the shock absorber and including a through hole; and
a fastener 378 configured to extend through the through hole in the washer, the through hole in the shock absorber, through a corresponding through hole of the first elongate section and into the surface, wherein the shock absorber is held between the washer and the first elongate section, figures 3-5.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed the impact absorbing fastening mechanism such as taught by McCue in order to complete the impact absorbing barrier of Audet with the proper securing mechanism.
Re: claim 2, Audet shows the second elongate section 18 extends transverse to the anchoring surface, see figure 2.
Re: claim 4, McCue shows the fastener contacts the washer and holds the washer and the shock absorber between the fastener and the first elongate section, see figures 3-5.
Re: claim 5, McCue shows the fastener is configured to extend through the washer, the shock absorber, and the first elongate section such that a distal end of the fastener is secured in the surface and a flange 384 disposed at a proximal end of the fastener is prevented from passing through the shock absorber by the washer.
Re: claim 6, McCue shows the fastener is a concrete anchor.
Re: claim 7, McCue shows the shock absorber is made of an elastomeric material, see paragraph [0045].
Re: claim 8, Audet shows the elongate member has a substantially “L” shaped cross-sectional profile.
Re: claims 9 and 10, Audet is silent of the material of the elongate member.  In paragraph [0006], McCue shows that steel is a well-known material for posts.  In paragraph [0019], McCue shows that certain aspects of the assembly are made of plastic.  It would have been further obvious to one of ordinary skill in the art before the effective filing date to have employed either steel or plastic such as taught by McCue as a material for the elongate member of Audet in order to take advantage of the well-known characteristics of the materials such as durability, readily availability, lightweight, pleasing aesthetic, etc.  
Re: claim 11, Audet shows the first elongate section has a first edge and a second edge and the second elongate section has a third edge and a fourth edge, the first edge of the first elongate section is mechanically connected to the third edge of the second elongate section, see the figures.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Audet, Johnson, Palmer, Bishop and Hartzler are cited for other impact absorbers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657